Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lunular shape” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 should depend from claim 5 instead of claim 1 since claim 5 already recited the term “concave circular arc” in claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “lunular shaped”. Applicant states that lunular is defined by two opposing semi-circular lines, see page 8 of arguments filed 03 May 2021. As shown in the annotated drawing below, the only shape disclosed by Applicant in the drawing is a shape defined by more than two opposing arcs, none of which are semi-circles. Specifically, Applicant’s “lunular” shape, as shown in the drawings, is defined by at least 4 circular arcs as shown in the figure below. Thus, Applicant’s own drawings do not fit the newly imposed definition of lunular. As such, the term lunular in conjunction with Applicant’s new definition of the term are considered new matter.

    PNG
    media_image1.png
    554
    586
    media_image1.png
    Greyscale

Claim 7 recites “the intersection radius to the length of the internal radius of the ram-body is in the range of 1:2 to 1:6”.  The specification does not define what is meant by the “intersection radius”.  Although Applicant has argued that the term actually means the radius of curvature of the first concave section, said term is already recited in claim 1.  It is still unclear what is intended by using two different terms for the same element. If Applicant’s arguments regarding the terms are accurate, the terms should be replaced with those already recited in claim 1.

The following is a quotation of 35 U.S.C. 112(b):



Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “lunular”. Although claim 2 previously recited the term “lunular”, Applicant has defined the term in the arguments dated 03 May 2021 as “defined by two opposing semi-circular lines”.  Firstly, one cannot have semi-circular lines, since lines are straight by definition. This should be stated as “opposing semi-circular arcs”.  Secondly, the concave section discloses a multiple arcs (see Fig. above), thus the shape cannot be “two opposing…lines (arcs)”.  Applicant should clarify what arcs correspond to what portions of the ram body/spherical element.   For the shape to be lunular, as now defined by Applicant’s specific definition, Applicant must claim the line (arc) corresponding to the spherical bearing.  For example, Applicant could recite that the first concave section forms a recess bound by a radius of curvature of the first concave section surface (the first line or arc) and an imaginary/theoretical arc defined by a radius of curvature of the inner circumferential surface of the ram body.
Claim 7 recites “the intersection radius” and “the internal radius of the ram-body”.  There is a lack of antecedent basis for these terms in the claims.  There is no antecedent basis for any “intersection” in the claims.  It is unclear if the “internal radius” is the same as the radius of the “inner circumferential surface” or if the “internal radius” could also include the concave section. Although Applicant has argued the term “intersection radius” is the same as “radius of curvature of the first concave section, Applicant is still using two different terms to define the same thing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sasaki U.S. 2009/0080818.
Re clm 1¸ Sasaki discloses a ram-body (100, Fig. 6) for use with a spherical bearing (300), said ram-body having an inner circumferential surface (102 and/or cylindrical shoulders on axially opposite ends of 100); wherein said ram-body comprises at least a first concave section (at least a portion of surface defined by O2) provided in said inner circumferential surface wherein said first concave section is lunular shaped such that a radius of curvature of the first concave section (at O2) is smaller than a radius of curvature (R1, see annotated figure below) of the inner circumferential surface of the ram body.


    PNG
    media_image2.png
    512
    564
    media_image2.png
    Greyscale


	Re clm 5, Sasaki further discloses said concave section is defined by a concave circular arc (O2).
	Re clm 6, Sasaki further discloses a center point (origin of O2) of said concave circular arc is positioned between a center point (at O1) of the ram-body and the inner circumferential surface of the ram-body. 
	Re clm 9, Sasaki further discloses a second concave section (for example, one circumferential half of 102), identical to said first concave section (the other circumferential half of 102).
Re clm 10, Sasaki further discloses said first and second concave sections are positioned so as to be diametrically opposite each other (circumferential halves of a ring are inherently diametrically opposite).
	
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wyk U.S. 5,052,824.
Re clm 13, Van Wyk discloses a method of manufacturing a ram-body (2, Fig. 1) for use with a spherical bearing (14 and 12, Fig. 2), said ram-body having an inner circumferential surface (8, Fig. 4), said method comprising forming at least a first concave section (22, Fig. 4) in said inner circumferential surface.
Re clm 14, Van Wyk further discloses a second concave section on said inner circumferential surface (the first concave section being a first circumferential half of 22; the second concave section being a second circumferential half of 22),  said second concave section being positioned diametrically opposite to said first concave section (circumferential halves of a ring are inherently diametrically opposite).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bekircan U.S. 2017/0356496 in view of Rangel U.S. 4,337,559.
Re clm 1, Bekircan discloses a ram-body (130, Fig. 2 and 3) for use with a spherical bearing (110), said ram-body having an inner circumferential surface (where 120 meets 110); wherein said ram-body comprises at least a first concave section (140).
Bekircan discloses the first concave section on the outer circumferential surface and thus does not disclose the first concave section is provided in said inner circumferential surface.
Rangel teaches the concave section (17) of the ram body (16) being located on the inner circumferential surface for the purpose of holding and applying lubricant to the bearing (col. 2: line 29-34).
It would have been obvious to one of ordinary skill in the art to substitute the location of the first concave section of Bekircan with the inner circumferential surface location of Rangel for the purpose of holding and applying lubricant to the bearing.
Although Bekircan discloses the concave section may have a varying depth along its length (exactly like a lunular or crescent shaped recess), Bekircan does not explicitly disclose said first concave section is lunular shaped such that a radius of curvature of the first concave section is smaller than a radius of curvature of the inner circumferential surface of the ram body.
It would have been obvious to one of ordinary skill in the art to modify the shape of the recess of Bekircan and provide a lunular or crescent shape, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). It is noted that the specification does not disclose the particular lunular shape provides any significance over any other shaped recess.  The specification at paragraph [0036] states “the concave sections may be half-moon or lunular.  Half-moon is not a crescent shape, 
Re clm 3, Bekircan further discloses first and second intersect points (points through which dashed lines of ɸ pass, Fig. 3) between the ram-body and the concave section are defined by an arc angle of from 40° to 50° (up to 90 degrees, depending how the bearing is used; [0033]) from a center of the ram-body, and wherein said first and second interest points define first and second edges of the concave region.
Re clm 4, Bekircan further discloses said arc angle is 40° (up to 90 degrees, depending how the bearing is used; [0033]).
Re clm 5, Bekircan further discloses said concave section is defined by a concave circular arc ([0032]).
Re clm 6, modifying Bekircan to have the lunular shape would inherently require a center point of said concave circular arc is positioned between a center point of the ram-body and the inner circumferential surface of the ram-body and the inner circumferential surface of the ram-body. If the circular arc is not centered between the inner circumferential surface and the center of the ram body, then the two arcs could not form a crescent.
Re clm 7 and 8, Bekircan does not disclose a ratio of the length of the intersection radius to the length of the internal radius of the ram-body is in the range of 1:2 to 1:2.6, wherein said ration is 1:2.55.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ratio of the length of the intersection radius to the length of the internal radius of the ram-body and provide the ratio is in the range of 1:2 to 1:2.6 or wherein said ration is 1:2.55, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). This 
Re clm 9, Bekircan further discloses a second concave section identical to said first concave section ([0039]).
Re clm 10, Bekircan further discloses said first and second concave sections are positioned so as to be diametrically opposite each other ([0039]).
Re clm 11¸ Bekircan further discloses a ram-body and spherical bearing (Figs. 1-3) comprising the ram-body of claim 1 and a spherical bearing (110) having an outer surface (where 110 meets 120), wherein said ram-body surrounds said spherical bearing so that said inner circumferential surface of said ram-body is in contact with said outer surface of said spherical bearing (as shown in Fig. 2), and wherein said inner circumferential surface of said ram-body at said first section is not in contact with said outer surface of said spherical bearing (due to modification of location of slot 140 to inner circumferential surface as described in claim 1 above).
Re clm 12, Bekircan discloses an assembly (100, Fig. 1) comprising a ram-body (120) having an inner circumferential surface (where 120 contacts 110) and a first concave section (140, Fig. 3) provided in said ram-body, a second concave section ([0039]), identical to the first concave section, a spherical bearing (110) having an outer surface (where 110 meets 120), wherein said ram-body is provided around said spherical bearing so that said inner circumferential surface of said ram-body is in contact with said outer surface of said spherical bearing.
Bekircan discloses the first concave section on the outer circumferential surface and thus does not disclose the first concave section is provided in said inner circumferential surface, and said inner circumferential surface of said ram-body at said inner circumferential surface of said ram-body at said second concave section is not in contact with said outer surface of said spherical bearing.

It would have been obvious to one of ordinary skill in the art to substitute the location of the first and second concave sections of Bekircan with the inner circumferential surface location of Rangel for the purpose of holding and applying lubricant to the bearing.
Although Bekircan discloses the concave section may have a varying depth along its length (exactly like a lunular or crescent shaped recess), Bekircan does not explicitly disclose said first concave section is lunular shaped such that a radius of curvature of the first concave section is smaller than a radius of curvature of the inner circumferential surface of the ram body.
It would have been obvious to one of ordinary skill in the art to modify the shape of the recess of Bekircan and provide a lunular or crescent shape, since it has been held that shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04(IV)(B). It is noted that the specification does not disclose the particular lunular shape provides any significance over any other shaped recess.  The specification at paragraph [0036] states “the concave sections may be half-moon or lunular.  Half-moon is not a crescent shape, by Applicant’s definition, since a half moon comprises an arc together with a line (and not two arcs or semi-circles).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk U.S. 5,052,824 as applied to claim 13 above, and further in view of Dezzani U.S. 5,507,580.
Van Wyk discloses all the claimed subject matter as described above.
Re clm 15, Van Wyk further discloses said concave sections are formed by milling (col. 2: lines 30-33 and 59-62).

Dezzani teaches a similar ram body formed from stainless steel (col. 1: lines 45-46).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the unknown material of Van Wyk with that of stainless steel, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Stainless steel is a well-known bearing material that is widely used due to its lower costs, high strength, and corrosion resistance.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot in view of the new grounds of rejection.
Claims 1 and 3-12 are now rejected with Sasaki as a 102(a)(1) rejection and Bekircan in view of Rangel as a 103 rejection.
Although Bekircan has been used to reject the claims again, Bekircan is now used as a primary reference and not as a modifying reference.  As such, Applicant’s arguments against Bekircan no longer apply.
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive. 

Drawings
Based on Applicant’s new definition of lunular, the figures do not show a lunular shape.  Applicant is requiring the lunular shape to defined by two semi-circular lines.  See 112 rejections above. The drawings neither show semi-circles nor only two lines(arcs).

112 Rejection
Regarding claim 1, Applicant argues the definition of lunular is “defined by two opposing semi-circular lines”.  It is noted that there is no second semi-circular line regarding the concave section.  The concave section only provides a single semi-circular line (surface of 102 and 103).  The second line is imaginary based on the radius of curvature of the inner circumferential surface of the ram body if said inner circumferential surface extending along the radius of curvature instead of the surface having a concave. See 112 rejections above.
Regarding claim 7, Applicant argues that the term “intersection radius” is defined as the radius of curvature of the concave section.  If this is indeed the case, then Applicant should use the term --radius of curvature of the first concave section-- since the term is already defined in claim 1 from which claim 7 depends. The term “internal radius of the ram body” should be changed to --a radius of curvature of the inner circumferential surface of the ram body-- in claim 7. Claim 7 still contains an antecedent basis issue since the terms were not previously recited in the claims.

102 Rejection: Van Wyk
Applicant did not argue the rejection of Van Wyk regarding claims 13 and 14.  Furthermore, Applicant’s arguments against Van Wyk regarding claim 1 are not germane the rejection of claims 13 and 14 since Applicant’s arguments for claim 1 are based on the lunular shape now required by amended claim 1.  Claim 13 has no such limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656